Case 1:18-cv-01216-PLM-PJG ECF No. 134 filed 10/14/20 PageID.1434 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

HORACE W. CRUMP, #236528,              )
          Plaintiff,                   )
                                       )     No. 1:18-cv-1216
-V-                                    )
                                       )     HONORABLE PAUL L. MALONEY
RICKEY COLEMAN, D.O., et al.,          )
           Defendants.                 )
                                       )
                                   JUDGMENT

      In accordance with the opinion entered today (ECF No. 133), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: October 14, 2020                              /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
